                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                                                      Case No. 18-cv-12174
                Plaintiff,
                                               UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                       GERSHWIN A. DRAIN
DENNIS R. OTT & TRACEY R. OTT,
                                                UNITED STATES MAGISTRATE JUDGE
                                                     ELIZABETH A. STAFFORD
              Defendants.
                                        /

  OPINION AND ORDER GRANTING THE GOVERNMENT’S MOTION
           FOR PARTIAL SUMMARY JUDGMENT [#18]

                                 I. INTRODUCTION

      The Government filed this civil action against Defendants Dennis and

Tracey Ott for a failure to disclose two foreign financial accounts that they held

during the 2007, 2008, and 2009 calendar years. Dkt. No. 1. The Government has

moved for summary judgment against Ms. Ott, asserting there is no dispute that her

failure to report was a violation of 31 U.S.C. § 5314.

      Present before the Court is the Government’s Motion for Partial Summary

Judgment. Dkt. No. 18. The Motion is fully briefed, and the Court will resolve the

matter without a hearing. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth

below, the Court will GRANT the Motion [#18].




                                         -1-
                                 II. BACKGROUND

      Defendant Tracy Ott (hereinafter, “Ms. Ott”) is a United States citizen, and

was so during the 2007, 2008, and 2009 calendar years. Dkt. No. 18, p. 6 (Pg. ID

74). During this period, she and her husband, Dennis Ott, jointly owned two

financial accounts with a Canadian entity known as Octagon Capital: one account

ending in 589-F and another ending in 589-E. Id.

      Ms. Ott has admitted that for the years 2007 through 2009, her accounts at

Octagon Capital had the following high balances:

          Year                     Account No.                 High Balance

          2007                        589-F                     $1,061,405

          2007                        589-E                      $842,072

          2008                        589-F                      $400,456

          2008                        589-E                      $516,672

          2009                        589-F                      $714,523

          2009                        589-E                     $1,051,606



Id. at p. 7 (Pg. ID 75). Ms. Ott did not timely report her financial interest in, or

authority over, the above accounts to the Treasury Department. Id. Hence, on

August 26, 2016, the IRS assessed penalties against her pursuant to 31 U.S.C. §

5321(a)(5) in the amount of $10,000 for each account and for each year she failed


                                        -2-
to report. Id. at p. 8 (Pg. ID 76). She thus faces $60,000 in penalties, and

additionally, $10,129.31 in late payment penalties and $1,688.21 in interest

payments. Id. The Government has brought the instant action against Ms. Ott to

collect on this debt.

                              III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) empowers a court to grant summary

judgment if “there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law.”       Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The evidence and all reasonable

inferences must be construed in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1968).

There is a genuine issue of material fact “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Mere allegations or denials in the non-movant’s

pleadings will not suffice, nor will a mere scintilla of evidence supporting the non-

moving party. Id. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. Id. at 252.

                                  IV. DISCUSSION

      The Government moves for summary judgment against Ms. Ott, asserting

there is no dispute that she violated 31 U.S.C. § 5314 when she failed to report her



                                         -3-
financial interest in, or authority over, her foreign financial accounts. Ms. Ott

opposes the Motion, arguing there is a genuine dispute of material fact as to

whether the affirmative defense of reasonable cause excuses her failure. The Court

will disagree.

      31 U.S.C. § 5314 instructs the Secretary of the Treasury to require United

States citizens to keep records, file reports, or both, when they maintain a relation

with a foreign financial agency. 31 U.S.C. § 5314(a). In furtherance of this

statute, the Secretary of the Treasury has published regulations requiring any

United States citizen “having a financial interest in, or signature or other authority

over, a bank, securities or other financial account in a foreign country” to report

certain details about the account to the Treasury Department. 31 C.F.R. § 103.24.

The form on which citizens disclose this information is called the Report of

Foreign Bank and Financial Account (“FBAR”). The report must be made by

filing a form with the Treasury Department no later than June 30 of each calendar

year with respect to any foreign financial accounts that exceeded $10,000 during

the previous calendar year. 31 C.F.R. § 103.27(c).

      To enforce these reporting requirements, the Secretary of the Treasury is

authorized to impose a civil penalty for non-compliance. See 31 U.S.C. § 5321.

When a violation is non-willful, 31 U.S.C. § 5321 provides that the Secretary may

impose a penalty of up to $10,000 per account per year. Id. However, the



                                         -4-
Secretary may not impose a penalty if “(I) such violation was due to reasonable

cause, and (II) the amount of the transaction or the balance in the account at the

time of the transaction was properly reported.” 31 U.S.C. § 5321(a)(5)(B)(ii).

Here, Ms. Ott does not dispute that she violated § 5314’s reporting requirements,

but maintains that assessing penalties under § 5321 would be inappropriate because

she had reasonable cause for her omission.

       Section 5321 does not define the term reasonable cause; however, several

courts have adopted the standard set forth in the Internal Revenue Code. See, e.g.,

Moore v. United States, 2015 WL 1510007, at *4 (W.D. Wash. Apr. 1, 2015)

(“There is no reason to think that Congress intended the meaning of ‘reasonable

cause’ in the Bank Secrecy Act to differ from the meaning ascribed to it in tax

statutes.”); Jarnagin v. United States, 134 Fed. Cl. 368, 376 (2017) (adopting the

reasonable cause standard set forth in the Internal Revenue Code). In Moore, the

district court held that a person can establish reasonable cause by showing they

exercised ordinary business care and prudence. See 2015 WL 1510007, at *4. In

Jarnagin, the Court of Federal Claims added that the most important aspect of this

determination is “the extent of the taxpayer’s effort to assess the taxpayer’s proper

tax liability.” 134 Fed. Cl. at 376. “[C]ircumstances that may indicate reasonable

cause and good faith include an honest misunderstanding of fact or law that is

reasonable in light of the facts and circumstances, including the experience,



                                         -5-
knowledge, and education of the taxpayer.” Id. (quoting 26 C.F.R. § 1.6664-

4(b)(1)).

      Importantly, “reliance on an information return or on the advice of a

professional tax advisor or an appraiser does not necessarily demonstrate

reasonable cause and good faith.” Id. Rather, the taxpayer must show that, under

all the circumstances, such reliance was reasonable and that they acted in good

faith; for example, where the taxpayer engages a professional tax advisor, provides

him or her with “full details,” and then relies upon his or her advice. Id.; see

Neonatology Assocs., P.A. v. C.I.R., 115 T.C. 43, 99 (2000) (For a taxpayer to

reasonably rely upon the advice of a tax professional, the taxpayer must prove: (1)

the advisor was a competent professional who had sufficient expertise to justify

reliance, (2) the taxpayer provided necessary and accurate information to the

advisor, and (3) the taxpayer actually relied in good faith on the advisor’s

judgment.).

      Here, Ms. Ott has not met her burden of establishing a material question of

fact as to whether she had reasonable cause for the failure to disclose her foreign

financial accounts. See ATL & Sons Holdings, Inc. v. Comm’r of Internal Revenue,

2019 WL 1220942, at *10 (U.S. Tax Court Mar. 13, 2019) (“In litigation a

taxpayer’s contention of ‘reasonable cause’ is in the nature of an affirmative

defense, which the taxpayer is obliged to raise.”). Critically, she has not shown



                                        -6-
that she took any steps to learn whether she was required to report her foreign

financial accounts. To the contrary, she notes that she hired an advisor to complete

her tax returns, but fails to even suggest that she informed the advisor of these

accounts. See Jarnagin, 134 Fed. Cl. at 378-79 (“[T]he Jarnagins neither requested

nor received any advice one way or the other from their accountants regarding

whether they were required to file FBARs . . . [t]he Jarnagins . . . cannot use as a

shield reliance upon advice that they neither solicited nor received.”).          This

certainly does not constitute ordinary business care and prudence.          Ms. Ott’s

limited education and experience does not excuse this misstep.

      Ms. Ott’s primary argument is that she “has yet to present evidence on this

critical issue for trial.” See Dkt. No. 20, p. 16 (Pg. ID 123). But the time for her to

present facts and evidence demonstrating a genuine issue for trial was now, and

unfortunately, that opportunity has passed. See Highland Capital, Inc. v. Franklin

Nat. Bank, 350 F.3d 558, 564 (6th Cir. 2003) (“[T]he non-moving party cannot rest

on its pleadings, but must identify specific facts that can be established by

admissible evidence that demonstrate a genuine issue for trial.”). Because there is

no dispute that Ms. Ott violated § 5314’s reporting requirements, and because she

has not met her burden of establishing reasonable cause for that violation, the

Court will Grant the Government’s Motion for Partial Summary Judgment.




                                         -7-
                                 V. CONCLUSION

      For the reasons stated herein, the Court will GRANT the Government’s

Motion for Partial Summary Judgment [#18] as to Defendant Tracey R. Ott.

      IT IS SO ORDERED.

Dated:      August 7, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, August 7, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -8-
